COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                 §
 MICHAEL KENNETH BARRON,                                           No. 08-18-00178-CR
                                                 §
                          APPELLANT,                                  Appeal from the
                                                 §
 V.                                                             County Court at Law No. 1
                                                 §
 THE STATE OF TEXAS,                                             of El Paso County, Texas
                                                 §
                            APPELLEE.                              (TC# 20150C09163)
                                                 §

                                       JUDGMENT

       The Court has considered this cause on the Appellant’s motion to dismiss the appeal, and

concludes the motion should be granted and the appeal should be dismissed, in accordance with

the opinion of this Court. This decision shall be certified below for observance.


       IT IS SO ORDERED THIS 11TH DAY OF JANUARY, 2019.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.